DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3-7, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al., (US Pat. 6709897, hereinafter Cheng).

Regarding claim 1, Cheng discloses an electronic module (EM), comprising:
a first conductive pattern layer(CPL), and a first insulating-material layer/IML      (220a and 200a respectively in Fig. 11; col. 3, line 51, col. 4, lines 15 and 29) arranged on/over at least one surface of the first CPL;
at least one opening (see 206 in Fig. 4; col. 3, line 66) in the first IML that extends there through;
a component comprising contact terminals (see chip 210 and pads 212 respectively in Fig. 11; col. 3, lines 64- col. 4, line 1), the component being arranged at least partially within the at least one opening, the contact terminals electrically connected to the first CPL (212 and 220c respectively in Fig. 11);
a second IML disposed on the first IML (see dielectric layer 214a and 200a respectively in Fig. 11 col. 4, line 27); and 
a second CPL spaced apart from the first CPL by at least the first and second IMLs (208 and 220a and 200a, 214a respectively in Fig. 11 col. 3, line 58)  
(Fig. 11).

Regarding claim 3, Cheng discloses the entire claimed structure as applied to claim 1 above, wherein the second IML directly contacts the component (see 214a and 210 respectively in Fig. 11).

Regarding claim 4, Cheng discloses the entire claimed structure as applied to claim 1 above, wherein the second CPL is partially spaced from the first CPL by the component (see 208, 220a and 210 respectively in Fig. 11).

Regarding claim 5, Cheng discloses the entire claimed structure as applied to claim 1 above, wherein the second CPL is spaced from a top surface of the component by the second IML (see 208, 210 and 214a respectively in Fig. 11).

Regarding claim 6, Cheng discloses the entire claimed structure as applied to claim 1 above, wherein the second IML is continuously disposed between the second CPL and the component (see 214a, 208 and 210 respectively in Fig. 11). 

Regarding claim 7, Cheng discloses the entire claimed structure as applied to claim 1 above, wherein the first IML is spaced from component (see 200a and 210 respectively in Fig. 11). 

Regarding claim 9, Cheng discloses an electronic module (EM), comprising:
a first conductive pattern layer(CPL), and a first insulating-material layer/IML      (220a and 200a respectively in Fig. 11; col. 3, line 51, col. 4, lines 15 and 29) arranged on/over at least one surface of the first CPL;
an opening (see 206 in Fig. 4; col. 3, line 66) in the first IML that extends there through;
a component comprising contact terminals (see chip 210 and pads 212 respectively in Fig. 11; col. 3, lines 64- col. 4, line 1), the component being arranged at least partially within the opening, the contact terminals electrically connected to the first CPL (212 and 220c respectively in Fig. 11);
a second IML disposed on the first IML (see dielectric layer 214a and 200a respectively in Fig. 11 col. 4, line 27);
a third IML disposed on the second IML (see dielectric layer 224 and 214a respectively in Fig. 11 col. 4, line 29); and   
a second CPL spaced apart from the first CPL by at least the first, the second and the third IMLs (see solder layer 230, 220a and 200a, 214a and 224 respectively in Fig. 11 col. 4, line 50)  
(Fig. 13).

Regarding claim 11, Cheng discloses the entire claimed structure as applied to claim 9 above, wherein the second IML directly contacts the component (see 214a and 210 respectively in Fig. 11).

Regarding claim 12, Cheng discloses the entire claimed structure as applied to claim 9 above, wherein second CPL is partially spaced from portions of the first CPL by the component (see 230, bottom portions of 220a and 210 respectively in Fig. 11).

Regarding claim 13, Cheng discloses the entire claimed structure as applied to claim 9 above, wherein the second CPL is spaced from a top surface of the component by the second and the third IMLs (see 230, 210 and 214a, 224 respectively in Fig. 11).

Regarding claim 14, Cheng discloses the entire claimed structure as applied to claim 9 above, wherein the second IML is continuously disposed between the second CPL and the component (see 214a, 230 and 210 respectively in Fig. 11). 

Regarding claim 15, Cheng discloses the entire claimed structure as applied to claim 9 above, wherein the first and the third IML are spaced from component (see 200a, 224 and 210 respectively in Fig. 11).
	Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  
Cheng et al., (US Pat. 6709897, hereinafter Cheng) in view of Eichelberger (US Pat., 5841193).

Regarding claim 8, Cheng teaches substantially the entire claimed structure as applied to claim 1 above, but does not explicitly teach: a) the first IML comprising a different material than the second IML. 
	Eichelberger teaches an EM wherein a structural material/first IML between chips is a different material than a second IML (see 104 and 106 respectively in Fig. 4; col. 8, line 65- Col. 9, line 5) to provide processing flexibility.
Cheng and Eichelberger are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng, because they are from the same field of endeavor.	 
  	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Eichelberger, so that the processing can be simplified and the reliability can be improved in Cheng’s EM. 

Regarding claim 16, Cheng teaches substantially the entire claimed structure as applied to claim 9 above, but does not explicitly teach: a) the first and the third IML comprising a first material , the second IML comprising a second material, the first material being different than the second material. 
	Eichelberger teaches a variety of insulating material in an EM wherein a structural material/first IML between chips is a different material than a second IML (see 104 and 106 respectively in Fig. 4; col. 8, line 65- Col. 9, line 5) to provide processing flexibility. 
Furthermore, the determination and selection of materials and parameters including dimensions (size/width, length, thickness, surface area, etc.) and type of materials for an insulating/dielectric layer (organic, inorganic, etc.), a CPL/bump (metal, conductive adhesive, etc.) in Chip Packaging/Encapsulation and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired processing flexibility, improved bonding strength/reliability and reduced stress. 
Cheng and Eichelberger are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng, because they are from the same field of endeavor.	 
  	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Eichelberger, so that the processing can be simplified, the reliability can be improved and the stress can be reduced in Cheng’s EM. 
Allowable Subject Matter
6.	Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. 
					Reasons for Allowance
7.	The references of record either alone or in combination, do not teach the limitations [A] or [B] in an EM having a component, as follows:
[A] “a first conductive pattern layer, and a first insulating-material layer arranged on at  least one surface of the first conductive pattern layer”, “a second insulating-material layer disposed on the first insulating-material layer” and "a second conductive pattern layer spaced apart from the first conductive pattern layer by at least the first and second insulating-material layers” and “the first conductive pattern layer and the second conductive pattern layer are each substantially planar” 
[B] “a first conductive pattern layer, and a first insulating-material layer arranged on at  least one surface of the first conductive pattern layer”, “a second insulating-material layer disposed on the first insulating-material layer; a third insulating-material layer disposed on the second insulating-material layer” and "a second conductive pattern layer spaced apart from the first conductive pattern layer by at least the first, second and third insulating-material layers” and “the first conductive pattern layer and the second conductive pattern layer are each substantially planar”. 

  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811